8/10/2020                 Case 1:20-cv-05504-AT Document     145
                                                Vote — June 2020     Filed
                                                                 | NYC Board 01/21/21
                                                                             of Elections Page 1 of 4
    You are required to wear a mask/face covering and maintain 6 feet of distance
                    when entering any Board of Elections facility




                                                           Vote — June 2020


     Home                                                                                             Search


     Vote


     Poll Workers


     Run for Office




                                                                                                               ns
                                                                                                           tio
                                                                                                     20 ec
     About Us
                                                                                                  3/ l
                                                                                               8/ of E




                                                                                                       .
                                                                                                    on
                                                                                           ed d




                                                                                                 si
                                                                                         id B




                                                                                          er t.
                                                                                              is
                                                                                      t p igh
                                                                                      ec S




                                                                                             m
      Vote — June 2020
                                                                                    D NY




                                                                                   ou yr
                                                                                           0
                                                                                        /2


                                                                                ith op
                                                                               04 r v



                                                                                     10


                                                                              w c
                                                                            55 e




                                                                           d y
                                                                                  8/
                                                                          iv h




                                                                                  b
                                                                       C lag




                                                                                n


                                                                        ite d
                                                                              o


                                                                     ib te
                                                                    20 Gal




                                                                            d

                                                                  oh ec
                                                                         ve


                                                                pr ot
                                           in




                                                                      hi

                                                              is pr
                                                                   rc
                                         d
                                       ite




                                                                 A


                                                             n is
                                      C




                                                          tio nt
                                                        uc e
                                                      od um
                                                    pr oc




      Vote In Person
                                                  re d
                                                er his
                                             rth T




       I. Early voting takes place from June 13th through June 21st.
               A. To find your assigned early voting site and hours, use
                                               Fu




                    nyc.pollsitelocator.com (https://nyc.pollsitelocator.com) .

                B. Voters can also call 1-866-VOTE-NYC (1-866-868-3692) (tel:1-866-868-3692) .




      Vote on Election Day

       I. On Election Day (Tuesday, June 23rd), polls will be open from 6:00AM through
          9:00PM at your designated polling location.
https://vote.nyc/vote-june-2020                                                                                     1/4
8/10/2020                 Case 1:20-cv-05504-AT Document     145
                                                Vote — June 2020     Filed
                                                                 | NYC Board 01/21/21
                                                                             of Elections Page 2 of 4
      Visit nyc.pollsitelocator.com (https://nyc.pollsitelocator.com/) to find your poll site and view
      your sample ballot.




      Voter Safety

      Poll worker and voter safety is important to us!! We have the following measures in
      place:
              I. Floor markers to help maintain social distancing.

             II. Antiviral wipes will be available to use as needed.

            III. Individual stylus/pen for voters to check in on poll pads and mark their ballot,




                                                                                                                   ns
                                                                                                               tio
                 which voters can keep.

                                                                                                         20 ec
                                                                                                      3/ l
                                                                                                   8/ of E
            IV. Voting machines will be cleaned regularly with antiseptic wipes.




                                                                                                           .
                                                                                                        on
                                                                                               ed d




                                                                                                     si
                                                                                             id B




                                                                                              er t.
             V. Masks will be provided to voters who need one. Poll workers are required to




                                                                                                  is
                                                                                          t p igh
                                                                                          ec S




                                                                                                 m
                                                                                        D NY




                                                                                       ou yr
                                                                                               0
                wear BOE-provided masks.
                                                                                            /2


                                                                                    ith op
                                                                                   04 r v



                                                                                         10


                                                                                  w c
                                                                                55 e




                                                                               d y
                                                                                      8/
                                                                              iv h




            VI. All Early Voting sites will be professionally sanitized after close of polls.
                                                                                      b
                                                                           C lag




                                                                                    n


                                                                            ite d
                                                                                  o


                                                                         ib te
                                                                        20 Gal




                                                                                d

                                                                      oh ec
                                                                             ve


                                                                    pr ot
                                               in




                                                                          hi

                                                                  is pr
                                                                       rc
                                             d
                                           ite




                                                                     A


                                                                 n is
                                          C




                                                              tio nt
                                                            uc e
                                                          od um
                                                        pr oc
                                                      re d
                                                    er his
                                                 rth T




      Absentee Voting
                                                   Fu




       I. All eligible voters with a primary election were mailed an absentee ballot
          application by the Board of Elections. Simply fill out the application and drop it in
         the mailbox. You will then receive your actual ballot in the mail.

      II. If you did not receive the application in the mail, you can apply for an absentee
          ballot by:
                 A. Visiting www.nycabsentee.com (https://www.nycabsentee.com/) . The applications
                    are available in English, Spanish, Chinese, Korean, and Bengali.
                            1. Email application to AbsenteeJune2020@boe.nyc
                                  (mailto:AbsenteeJune2020@boe.nyc)       .

                            2. Fax application to 212-487-5349.



https://vote.nyc/vote-june-2020                                                                                         2/4
8/10/2020                 Case 1:20-cv-05504-AT Document     145
                                                Vote — June 2020     Filed
                                                                 | NYC Board 01/21/21
                                                                             of Elections Page 3 of 4
                            3. Print a copy online (https://vote.nyc/page/absentee-voting) and mail
                               application to your borough BOE office.

                            4. Call 1-866-VOTE-NYC (1-866-868-3692) (tel:1-866-868-3692) .

                            5. Voters who are visually impaired or otherwise disabled and that such
                               disability prevents such person from being able to independently
                                  cast a paper absentee ballot can apply for an accessible absentee
                                  ballot here:


                                  Accessible Absentee Application
                                  (https://www.elections.ny.gov/NYSBOE/download/Voting/NYAccessibleElectronicAbsBallotApp.pdf)




                                  Please submit the completed Accessible Absentee Application to the
                                  appropriate Borough email:




                                                                                                                   ns
                                          ADA-AbsenteeBrooklyn@boe.nyc (mailto:ADA-



                                                                                                               tio
                                          AbsenteeBrooklyn@boe.nyc)

                                                                                                         20 ec
                                                                                                      3/ l
                                                                                                   8/ of E




                                                                                                           .
                                          ADA-AbsenteeSI@boe.nyc (mailto:ADA-AbsenteeSI@boe.nyc)




                                                                                                        on
                                                                                               ed d




                                                                                                     si
                                                                                             id B




                                                                                              er t.
                                                                                                  is
                                                                                          t p igh
                                                                                          ec S




                                          ADA-AbsenteeQueens@boe.nyc (mailto:ADA-




                                                                                                 m
                                                                                        D NY




                                                                                       ou yr
                                                                                               0
                                                                                            /2


                                                                                    ith op
                                                                                   04 r v




                                          AbsenteeQueens@boe.nyc)
                                                                                         10


                                                                                  w c
                                                                                55 e




                                                                               d y
                                                                                      8/
                                                                              iv h




                                                                                      b
                                                                           C lag




                                          ADA-AbsenteeBronx@boe.nyc (mailto:ADA-
                                                                                    n


                                                                            ite d
                                                                                  o


                                                                         ib te
                                                                        20 Gal




                                                                                d

                                                                      oh ec
                                                                             ve




                                          AbsenteeBronx@boe.nyc)
                                                                    pr ot
                                               in




                                                                          hi

                                                                  is pr
                                                                       rc
                                              d




                                          ADA-AbsenteeNewYork@boe.nyc (mailto:ADA-
                                           ite




                                                                     A


                                                                 n is
                                          C




                                                              tio nt
                                                            uc e




                                          AbsenteeNewYork@boe.nyc)
                                                          od um
                                                        pr oc
                                                      re d
                                                    er his




                                  There will also be Ballot Marking Device (BMD) at each borough office
                                                 rth T




                                  and every poll site on Election Day and throughout Early Voting for
                                  voters to use to mark their ballot if they prefer.
                                                   Fu




      Applications must be postmarked by June 16th or delivered in-person at a local
      BOE office by June 22nd.




      Absentee Ballots

             1. Voters will receive their ballot and postage paid envelope in the mail. Make
                sure to sign & date your oath envelope.

https://vote.nyc/vote-june-2020                                                                                             3/4
8/10/2020                 Case 1:20-cv-05504-AT Document     145
                                                Vote — June 2020     Filed
                                                                 | NYC Board 01/21/21
                                                                             of Elections Page 4 of 4




                                                                                                               ns
                                                                                                           tio
                                                                                                     20 ec
                                                                                                  3/ l
                                                                                               8/ of E




                                                                                                       .
                                                                                                    on
                                                                                           ed d




                                                                                                 si
                                                                                         id B




                                                                                          er t.
                                                                                              is
                                                                                      t p igh
                                                                                      ec S




                                                                                             m
                                                                                    D NY




                                                                                   ou yr
                                                                                           0
                                                                                        /2


                                                                                ith op
                                                                               04 r v



                                                                                     10


                                                                              w c
                                                                            55 e




                                                                           d y
                                                                                  8/
                                                                          iv h




                                                                                  b
                                                                       C lag




                                                                                n




             2. Absentee ballots must be postmarked or delivered in person to your borough
                                                                        ite d
                                                                              o


                                                                     ib te
                                                                    20 Gal




                                                                            d

                                                                  oh ec
                                                                         ve




                Board of Elections by June 23rd.
                                                                pr ot
                                           in




                                                                      hi

                                                              is pr
                                                                   rc
                                         d
                                       ite




                                                                 A


                                                             n is
                                      C




                                                          tio nt
                                                        uc e
                                                      od um
                                                    pr oc
                                                  re d
                                                er his
                                             rth T
                                               Fu




https://vote.nyc/vote-june-2020                                                                                     4/4
